Citation Nr: 9906588	
Decision Date: 03/11/99    Archive Date: 03/18/99

DOCKET NO.  94-05 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for shortness of breath, to 
include as result of an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  

INTRODUCTION

The veteran served on active duty from September 1955 to 
October 1957 and November 1990 to August 1991.  He served in 
Southwest Asia from January to July 1991.  

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from adverse action by 
the Montgomery, Alabama, Regional Office (hereinafter RO).  
In October 1996, a hearing was held at the RO before the 
Board Member rendering this decision, who was designated by 
the Chairman to conduct the hearing pursuant to 38 U.S.C.A. 
§ 7102(b) (West 1991 & Supp. 1998).  The development 
requested by the Board in the August 1998 remand has been 
substantially accomplished, and this case is now ready for 
appellate review.  


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO. 

2.  The veteran served in the Southwest Asia Theater of 
operations during the Persian Gulf War.  

3.  It is not shown by competent evidence that the veteran 
has a chronic disability associated with shortness of breath 
that can be etiologically related to service.  


CONCLUSION OF LAW

Current chronic disability associate with shortness of breath 
is not shown to have been incurred in service, no can such 
disability be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1110, 1117, 1131, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
3.303, 3.317 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the veteran has presented sufficient 
evidence to conclude that his claim is "well-grounded" 
within the meaning of 38 U.S.C.A. § 5107(a).  The credibility 
of the veteran's evidentiary assertions is presumed for 
making the initial well-grounded determination.  The Board is 
also satisfied that the duty to assist mandated by 
38 U.S.C.A. § 5107(a) has been fulfilled as there is no 
indication that there are other records available that would 
be pertinent to the veteran's appeal.  In this regard, the 
veteran was afforded a VA examination in September 1998 that 
addressed the issues discussed by the Board in its August 
1998 remand.  

In adjudicating a well-grounded claim, the Board determines 
whether (1) the weight of the evidence supports the claim or, 
(2) whether the weight of the "positive" evidence in favor of 
the claim is in relative balance with the weight of the 
"negative" evidence against the claim.  The appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

A determination of service connection requires a finding of 
the existence of a current disability and an etiologic 
relationship between that disability and an injury or disease 
incurred in service.  Edenfield v. Brown, 8 Vet.App. 384, 388 
(1995), Caluza v. Brown, 7 Vet.App. 498, 506 (1995); 
Watson v. Brown, 4 Vet.App. 309, 314 (1993).

Service connection may be established for chronic disability 
resulting from an undiagnosed illness which became manifest 
either during active service in the Southwest Asia theater of 
operations during the Persian Gulf War or to a degree of 10 
percent or more not later than December 31, 2001.  
38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1). 

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first become manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from part 4 
of this chapter for a disease or injury in which the 
functions affected, anatomical localization, or 
symptomatology are similar.  A disability referred to in this 
section shall be considered service-connected for purposes of 
all laws in the United States. 38 C.F.R. § 3.317(a)(2-5).

Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to, fatigue, 
signs or symptoms involving skin, headache, muscle pain, 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system (upper or lower), sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  38 
C.F.R. § 3.317(b) (1998).

With the above legal criteria in mind, the relevant evidence 
will be briefly summarized.  The records from the veteran's 
second period of active duty, which is the period of time in 
which the veteran claimed that he developed shortness of 
breath as a result of exposure to smoke from burning oil 
wells (See October 1996 hearing transcript, pgs. 17, 21-22) 
confirm that the veteran served in the Southwest Asia theater 
of operations during the Persian Gulf War.  Service medical 
records from the veteran's second period of active duty, 
however, while referencing treatment for other disabilities, 
do not include references to a chronic disability associated 
with shortness of breath. 

The pertinent post-service evidence includes a March 1993 VA 
chest X-ray evidencing mild peribronchial cupping.  Shortness 
of breath was not described by the veteran or shown on 
reports from an April 1994 examination conducted for reserve 
duty purposes, and a VA chest X-ray conducted in September 
1994 was negative.  An April 1995 VA chest X-ray was 
suggestive of fibrosis or subsegmental atelectasis, and VA 
pulmonary function testing conducted at that time showed 
reduced ventilatory capacity.  VA pulmonary function testing 
in August 1997 showed a moderate restrictive lung defect and 
a severe decreased in diffusing capacity, but a VA chest X-
ray accomplished shortly thereafter in September 1997 was 
negative.  A VA examination conducted in August 1997 included 
an impression of "frequent shortness of breath on exertion 
due to emphysema."  

As the physician who conducted the August 1997 VA examination 
remarked that the etiology of the restrictive lung disease 
shown at that time was unknown, the veteran was afforded a VA 
respiratory examination in September 1998 to determine the 
etiology of the veteran's respiratory condition as directed 
by the Board in the August 1998 remand.  The reports from 
this examination show the veteran describing a productive 
morning cough and shortness of breath, especially with 
exertion.  He also stated that he had difficulty breathing 
through his nose and that he used a Vancenase inhaler.  Upon 
physical examination, the lungs were clear and respiration 
was measured at 18.  An addendum to this examination 
indicated that pulmonary function testing showed obstructive 
lung disease and that a chest X-ray showed old calcified 
granulomatous disease.  The impression included sinusitis and 
pulmonary emphysema.   

In answering the questions posed by the Board in its August 
1998 remand, the physician who conducted the most recent VA 
respiratory examination stated that the veteran had chronic 
respiratory disability attributable to a "known" clinical 
diagnosis:  chronic obstructive pulmonary disease.  With 
regard to the relationship between the veteran's respiratory 
symptoms and exposure to oil well fire during service, the 
examiner stated that the veteran did have exposure to 
polluted air from the oil fires during his duty in the 
Persian Gulf War, and that it was the veteran's "feeling" 
that his respiratory symptoms "flared up" after his return 
from the Gulf.  After describing current symptomatology and 
pathology involving the nasal passages, to include the 
veteran's use of a nasal inhaler, and noting that the veteran 
had a fifteen to twenty year history of smoking two packs of 
cigarettes a day but that he had quit several years ago, the 
physician concluded by stating that "[e]xposure to oil well 
[f]ire smoke, may have flared up the respiratory condition."  

Applying the pertinent legal criteria to the facts summarized 
above, the Board concludes that entitlement to service 
connection for shortness of breath is not warranted on a 
"direct" or "presumptive" basis.  Considering first the 
"presumptive" provisions of 38 U.S.C.A. § 1117 and 38 
C.F.R. § 3.317, while current disability associated with 
variously diagnosed respiratory disorders is shown, 
"presumptive" service connection under 38 U.S.C.A. § 1117 
and 38 C.F.R. § 3.317 for such disability would not be 
warranted due to the fact that the disability is attributed 
to a "known clinical diagnosis."  Of particular relevance 
in reaching this conclusion is the fact that the VA physician 
who conducted the most recent VA examination, in response to 
a direct question posed by the Board, attributed the 
veteran's respiratory disability to a "known" diagnosis or 
diagnoses. 

The Board also finds that the probative weight of the 
"negative" evidence outweighs the "positive" evidence with 
regard to entitlement to service connection for shortness of 
breath on a "direct" basis.  In making this determination, 
the Board notes that the "positive" evidence of record 
represented by the written contentions and sworn testimony 
asserting that exposure to oil well fires has resulted in 
current shortness of breath is of minimal probative value, as 
it has not been shown that the veteran has any medical 
expertise beyond that of a lay person.  See Espiritu v. 
Derwinski, 2 Vet.App. 492, 495 (1992).  As for the 
"positive" evidence represented by the opinion of the VA 
physician following the recent examination that exposure to 
oil well fires "may have flared up the respiratory 
condition," the Board finds this opinion to be too 
speculative to be of significant probative value. 

With regard to the speculative nature of the opinion 
following the most recent VA examination, the Board notes 
that the United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeals) 
(hereinafter Court), in discussing the degree of certainty 
required to establish the medical nexus between current 
disability and service required for a grant of service 
connection, stated in a recent case:  "[T]he truth of the 
matter is that no template is possible that will apply to the 
almost infinite number of fact situations that can arise.  
What is speculative in one context might be less so in 
another.  Suffice it to say that in this case, Dr. Smith, as 
noted above, provided no clinical data or other rationale to 
support his opinion; nor is there anything otherwise in the 
record that would give it substance.  Dr. Smith's opinion 
sits by itself, unsupported and unexplained.  In other words, 
his opinion is purely speculative."  Bloom v. West, No. 97-
1463, slip op. at 4, 5  (U.S. Vet. App. Feb. 10, 1999).

It is noted that the opinion of "Dr. Smith" referenced in 
Bloom was that the claimant's prisoner of war experience 
"could have precipitated the initial development of [the 
veteran's] lung condition."  Bloom, slip. op. at 3.  In the 
instant case, the medical opinion at issue is of a similar 
speculative nature as that in Bloom ("may" and "could"), 
and the Court has found similar nexus opinions involving the 
use of the word of "may" to be of little probative value.  
See Obert v. Brown, 5 Vet.App. 30, 33 (1993) (suggesting that 
a doctor's opinion, expressed in terms of may, was too 
speculative, on its own, to establish a well-grounded claim), 
and Tirpak v. Derwinski, 2 Vet.App. 609, 610-11 (1992) 
(holding that a doctor's opinion that the veteran's service-
connected condition "may or may not" have contributed to his 
cause of death was inadequate nexus evidence to well grounded 
[sic] the claim), cited in Hicks v. West, 12 Vet.App. 86, 90 
(1998). 

Furthermore, the opinion in the instant case, as was that in 
Bloom, is not supported by specific reference to clinical or 
other supporting evidence, and instead appears to be largely 
based on the veteran's "feeling" that his respiratory 
symptoms were worsened by exposure to oil well fires in the 
Gulf.  There is no support for the nexus opinion at issue in 
the service medical records, which are silent for treatment 
for shortness of breath, and the fact that the veteran did 
not complain of shortness of breath at the time of the April 
1994 examination conducted for reserves purposes is also 
significant "negative" objective evidence to the Board, as 
this examination was conducted closer to the time of the 
veteran's return from the Gulf than the most recent VA 
respiratory examination.  Thus, while the Board acknowledges 
that the use of conditional language may be sufficient 
"nexus" evidence under certain circumstances, (Alemany v. 
Brown, 9 Vet.App. 518, 519 (1996); Molloy v. Brown, 9 
Vet.App. 513, 516 (1996); Watai v. Brown, 9 Vet.App. 441, 443 
(1996); Lathan v. Brown, 7 Vet.App. 359, 366 (1995) and 
Hernandez-Toyens v. West, 11 Vet.App. 379, 382 (1998); as 
cited in Hicks, 12 Vet.App. at 90, 91), the probative value 
of the "negative" objective clinical evidence of record 
outweighs that of the "positive" evidence represented by 
the nexus opinion at issue in the instant case. 

The Board notes that the cases cited in the preceding 
paragraph stand only for the proposition that certain 
conditional nexus opinions are of sufficient probative value 
to well-ground a claim for service connection, and that such 
"well-grounded" claims would still be properly denied if 
the preponderance of the evidence was against the claim.  
Thus, while in the instant case the Board has conceded that 
the veteran's claim is well-grounded, it must deny the claim 
because the "negative" evidence outweighs the "positive" 
evidence of record.  Gilbert, 1 Vet. App. at 49.  


ORDER

Entitlement to service connection for shortness of breath, to 
include as result of an undiagnosed illness, is denied.   


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals


 

- 7 -


- 8 -


